Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered June 14, 2011, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree by misappropriation of trust funds (two counts).
When this case was previously before this Court, we rejected counsel’s Anders brief, withheld decision and assigned new counsel to address at least one issue of arguable merit pertaining to the severity of the consecutive sentences imposed upon defendant for the crimes of grand larceny in the third degree by misappropriation of trust funds (122 AD3d 952 [2014]). New counsel has filed a brief, and we now address defendant’s claim that the sentence is harsh and excessive. The record reveals that defendant has a lengthy criminal record, which includes prior theft-related crimes, resulting in his classification as a second felony offender. In addition, while acting as a private contractor, he defrauded several different individuals, some of whom were elderly, and stole thousands of dollars from his victims. Furthermore, defendant expressed no remorse during the presentence investigation interview. In view of the foregoing, and given that defendant agreed to a plea bargain that called for consecutive prison terms of 2 to 4 years for the two crimes to which he pleaded guilty, we find no abuse of discretion nor any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Sparks, 105 AD3d 1073, 1074-1075 [2013], lv denied 21 NY3d 1010 [2013]; People v Spencer, 272 AD2d 682, 685 [2000], lv denied 95 NY2d 858 [2000]).
Lahtinen, J.P., Egan Jr., Rose and Devine, JJ., concur. Ordered that the judgment is affirmed.